ORDER

CLEVENGER, Circuit Judge.
UA-Columbia Cablevision of Westchester, Inc. and Tele-Communications, Inc. *323(UA-Columbia) inform the court that their appeal 02-1249 is moot.* We treat the submission as a motion to voluntarily dismiss 02-1249.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to voluntarily dismiss 02-1249 is granted.
(2) The revised official caption for 02-1248 is reflected above.
(3) A copy of this order shall be transmitted to the merits panel assigned to hear this case.

 It is unclear whether UA-Columbia intends part of its letter to be a citation of supplemental authority under Fed. R.App. P. 28(j) (amended Dec. 1, 2002). If so, UA-Columbia should provide the clerk with another letter clearly marked as a Rule 28(j) motion.